EXHIBIT 10.3

QUANTUM CORPORATION

DIRECTOR CHANGE OF CONTROL AGREEMENT

     THIS DIRECTOR CHANGE OF CONTROL AGREEMENT (“Agreement”) is effective as of
April 1, 2005, by and between [Director] (the “Director”) and QUANTUM
CORPORATION, a Delaware corporation (the “Corporation”).

Recitals

     A.     The board of directors of the Corporation has determined that it is
in the best interests of the Corporation and its stockholders to assure that the
Corporation will have the continued dedication and objectivity of the Director,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Corporation.

     B.     The board of directors believes that it is important to provide the
Director with stock benefits upon a Change of Control, which are competitive
with those of other corporations, and provide sufficient incentive to the
Director to continue his or her Association (as defined below) with the
Corporation following a Change of Control.

     C.     In order to accomplish the foregoing objectives, the board of
directors has directed the Corporation, upon execution of this Agreement by the
Director, to agree to amend and restate the terms of this Agreement as in effect
since its original effective date and to extend the terms of this Agreement as
set forth below.

     D.     Certain capitalized terms used in the Agreement are defined in
Section 3 below.

     In consideration of the mutual covenants herein contained, and in
consideration of the continuing association of the Director with the
Corporation, the parties agree as follows:

     1.     Acceleration of Vesting of Equity-Based Compensation Awards.  If the
Director’s Association with the Corporation terminates within the eighteen (18)
month period following a Change of Control, other than termination due to death
or Disability, then the portion of any equity-based compensation awards held by
Director that is not vested at the time of termination shall automatically
become vested. 

     2.     Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

               (a)   Change of Control.  “Change of Control” shall mean the
occurrence of any of the following events:

1

--------------------------------------------------------------------------------

                          (i)   Any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “beneficial owner” (as defined in Rule l3d-3 under said Act),
directly or indirectly, of securities of the Corporation representing forty
percent (40%) or more of the total voting power represented by the Corporation’s
then outstanding voting securities; or

                         (ii)   A change in the composition of the board of
directors of the Corporation occurring within a twenty-four (24) month period,
as a result of which fewer than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” shall mean directors who either (A) are
directors of the Corporation as of the date hereof, or (B) are elected, or
nominated for election, to the board of directors of the Corporation with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Corporation); or

                        (iii)   The consummation of a merger or consolidation of
the Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or the
consummation of a sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.

               (b)   Disability.  “Disability” shall mean that the Director has
been unable to perform his or her duties under this Agreement as the result of
his or her incapacity due to physical or mental illness with or without
reasonable accommodation, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Corporation or its insurers and acceptable to the Director or
the Director’s legal representative (such statement as to acceptability not to
be unreasonably withheld).  Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Corporation of
its intention to terminate the Director’s employment.  In the event that the
Director resumes the performance of substantially all of his or her duties
hereunder before the termination of his or her employment becomes effective, the
notice of intent to terminate shall automatically be deemed to have been
revoked.

               (c)   Disinterested Board.  “Disinterested Board” shall mean the
board of directors of the Corporation excluding those members of the board of
directors, if any, who are parties to agreements or arrangements identical to or
substantially similar to this Agreement.

               (d)   Association. “Association” shall mean the performance of
services by the Director on behalf of the Corporation in his/her capacity as a
member of the board of directors.

2

--------------------------------------------------------------------------------

     3.     Term, Amendment and Termination.

               (a)   Term.  Subject to subsection (b) below, the terms of this
Agreement shall terminate upon the earlier of: (i) the date that all obligations
of the parties hereunder have been satisfied; (ii) April 1, 2007; or
(iii) eighteen (18) months after a Change of Control.  A termination of the
terms of this Agreement pursuant to the preceding sentence shall be effective
for all purposes, except that such termination shall not affect the payment or
provision of compensation or benefits on account of a termination of employment
occurring prior to the termination of the terms of this Agreement.

               (b)   Amendment and Termination.  Unlessa Change of Control has
previously occurred, except as provided in paragraph 6(a) above, the termination
or amendment of this Agreement shall not become effective until six (6) months
from the time the Corporation has provided the Director written notice of the
amendment or termination, with such amendment or termination to be approved by
unanimous resolution of the Disinterested Board.  Notwithstanding the foregoing,
if a Change of Control occurs during the six (6) month notice period described
above, such amendment or termination of the Agreement shall not become effective
unless the Director consents in writing to the amendment or termination.  If a
Change of Control occurs, this Agreement shall no longer be subject to
amendment, change, substitution, deletion, revocation or termination in any
respect whatsoever.

               (c)   Form of Amendment.  The Form of any proper amendment or
termination of this Agreement shall be a written instrument signed by a duly
authorized officer or officers of the Corporation, certifying that the amendment
or termination has been approved by the Disinterested Board in accordance with
Section 3(b).

     4.     Successors.

               (a)   Corporation’s Successors.  Any successor to the Corporation
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Corporation’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Corporation would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Corporation” shall include any successor to the
Corporation’s business and/or assets which executes and delivers the assumption
agreement described in this subsection (a) or which becomes bound by the terms
of this Agreement by operation of law.

               (b)   Director’s Successors.  The terms of this Agreement and all
rights of the Director hereunder shall inure to the benefit of, and be
enforceable by, the Director’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

3

--------------------------------------------------------------------------------

     5.     Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Director, mailed
notices shall be addressed to him/her at the home address that was most recently
communicated to the Corporation in writing.  In the case of the Corporation,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

     6.     Miscellaneous Provisions.

               (a)   Waiver.  No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Director and by an authorized officer of the
Corporation (other than the Director).  No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

               (b)   Whole Agreement.  No agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.

               (c)   Choice of Law.  The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
California.

               (d)   Severability.  The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

               (e)   Arbitration.

                          (i)   Director and the Corporation agree that any
dispute or controversy arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof, shall be finally settled by binding arbitration to be
held in Milpitas, California under the National Rules for the Resolution of
Employment Disputes supplemented by the Supplemental Procedures for Large
Complex Disputes, of the American Arbitration Association as then in effect (the
“Rules”).  The parties shall be entitled to conduct discovery pursuant to the
California Code of Civil Procedure.  The arbitrator may regulate the timing and
sequence of such discovery and shall decide any discovery disputes or
controversies between the Corporation and the Director.  The arbitrator may
grant injunctions or other relief in such dispute or controversy.  The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

4

--------------------------------------------------------------------------------

                         (ii)   The arbitrator(s) shall apply California law to
the merits of any dispute or claim, without reference to rules or conflicts of
law.

                         (iii)   Unless otherwise provided for by law, the
Corporation and the Director shall each pay half of the costs and expenses of
such arbitration.

                         (iv)   THE DIRECTOR HAS READ AND UNDERSTANDS THIS
SECTION, WHICH DISCUSSES ARBITRATION.  THE DIRECTOR UNDERSTANDS THAT BY SIGNING
THIS AGREEMENT, THE DIRECTOR AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, OR
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF THE
DIRECTOR’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THIS AGREEMENT.

               (f)   No Assignment of Benefits.  The rights of any person to
payments or benefits under this Agreement shall not be made subject to option or
assignment, either by voluntary or involuntary assignment or by operation of
law, including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process, and any action in violation of this subsection (f) shall be
void.

               (g)   Assignment by Corporation.  The Corporation may assign its
rights under this Agreement to an affiliate, and an affiliate may assign its
rights under this Agreement to another affiliate of the Corporation or to the
Corporation provided, however, that no assignment shall be made if the net worth
of the assignee is less than the net worth of the Corporation at the time of
assignment.  In the case of any such assignment, the term “Corporation” when
used in a section of this Agreement shall mean the Corporation that the Director
is actually associated with.

               (h)   Amendment of Award Agreements.  The Corporation and the
Director agree that the provisions of this Agreement shall supersede any
conflicting provisions of any equity-based compensation award agreement of the
Director, and the Corporation and the Director agree to execute such further
documents as may be necessary to amend any such agreement.

               (i)   Headings.  The headings of sections herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any provisions of this Agreement.

               (j)   Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Corporation by its duly authorized officer, as of the day and year
first above written.

QUANTUM CORPORATION

              

   

DIRECTOR

 

   

      

   

 

 

   

      

   

 

 

By

                                        

   

   

                              

Name:

Shawn Hall

   

   

Name:

Title:

Vice President, General Counsel

   

   

 

   

   

   

   

   

SIGNATURE PAGE OF DIRECTOR CHANGE OF CONTROL AGREEMENT

6

--------------------------------------------------------------------------------